Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Newhouse et al., US 2015/0274483 A1, in view of Ausen et al., US 2014/0220328 A1.
	Regarding claims 1-4, Newhouse ‘483 discloses a film (320, 420, claim 4) and an intermediate adhesive (323, 423, claim 3) wound around a film winding core (200, 300, 301, 400, 401) comprising: a cylindrical tube 310 having an outer surface (314, 364) and a longitudinal axis (i.e., no reference number), a core covering 360 comprising a polyester sleeve rather polymeric netting and ribbon, an interior side (no reference 
	As stated above, Newhouse ‘483 discloses using the polyester material as same as applicant to help wind the film roll.
	Ausen ‘328 discloses the concept of using a cover 1201 comprising a polymeric netting interior and exterior surfaces (i.e., front and back when wrapped around the core), a plurality of polymeric ribbons (1299a-c) and a plurality of polymeric strands (1202a-c, 1204a-c) and bonded to one or two adjacent ribbons, wherein each polymeric stands and ribbons has width, height and length with a longer than the width and height as same as applicant’s claimed device, see figure 12.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the covering of Newhouse ‘483 to include the polymeric netting with ribbons and strands as suggested by Ausen ‘328 to help a variety of uses to winding the film to transfer onto the core better.  Furthermore, since all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is 571-272-
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Mansen, can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
SK
11/5/21
/SANG K KIM/           Primary Examiner, Art Unit 3654